 1    KATHY HUANG (State Bar No. 240677)
      LISA L. GARCIA (State Bar No. 301362)
 2    ALSTON & BIRD LLP
 3    333 South Hope Street
      Sixteenth Floor
 4    Los Angeles, CA 90071
      Telephone: (213) 576-1000
 5    Facsimile: (213) 576-1100
 6    kathy.huang@alston.com
      lisa.garcia@alston.com
 7
      Attorney for Defendant
 8    LIBERTY MUTUAL INSURANCE COMPANY
 9
10
                           UNITED STATES DISTRICT COURT
11
                          SOUTHERN DISTRICT OF CALIFORNIA
12
   JAJ GROUP, INC. d/b/a EARL OF              Case No. 3:20-cv-01620-JM-MDD
13 SANDWICH, on Behalf of Itself and All
   Others Similarly Situated,                 Assigned to the Honorable Jeffrey T.
14                                            Miller
               Plaintiff,
15                                            JOINT MOTION FOR
         v.                                   EXTENSION OF TIME FOR
16                                            DEFENDANT LIBERTY
   LIBERTY MUTUAL INSURANCE                   MUTUAL INSURANCE
17 COMPANY,                                   COMPANY TO RESPOND TO
                                              PLAINTIFF’S COMPLAINT
18             Defendant.
                                              [L.R. 7-2]
19
                                              Filing Date: August 20, 2020
20
21
22
23
24
25
26
27
28                                                JOINT MOTION FOR EXTENSION OF TIME
                                                 TO RESPOND TO PLAINTIFF’S COMPLAINT
                                                           Case No.: 3:20-cv-01620-JM-MDD
     LEGAL02/40030657v2
 1          Plaintiff JAJ Group, Inc. d/b/a Earl of Sandwich (“Plaintiff”) and Defendant
 2 Liberty Mutual Insurance Company (“Defendant”) have conferred by and through
 3 their respective counsel and, subject to the Court’s approval, THE PARTIES
 4 HEREBY STIPULATE AS FOLLOWS:
 5          WHEREAS, Plaintiff filed the above-entitled Class Action Complaint
 6 (“Complaint”) on August 20, 2020 [Dkt. 1];
 7          WHEREAS, the Complaint was served on Defendant on August 21, 2020;
 8          WHEREAS, Defendant’s response to the Complaint is currently due on
 9 September 11, 2020;
10          WHEREAS, the Parties have agreed that a 30-day extension of time for
11 Defendant to respond to the Complaint will not prejudice any party;
12          WHEREAS, good cause exists for the requested continuance because the
13 additional time will allow Defendant to conduct a complete review and analysis of the
14 Complaint and prepare an appropriate response thereto;
15          WHEREAS, this is the first extension requested by Defendant to file a
16 responsive pleading to the Complaint and is not made for any improper purposes or
17 to delay;
18          WHEREFORE, the Parties hereby agree and stipulate that Defendant shall have
19 through and including October 12, 2020, in order to file any responsive pleading to
20 the Complaint.
21
22
23
24
25
26
27
                                             1
28                                                    JOINT MOTION FOR EXTENSION OF TIME
                                                     TO RESPOND TO PLAINTIFF’S COMPLAINT
                                                               Case No.: 3:20-cv-01620-JM-MDD
     LEGAL02/40030657v2
 1          IT IS SO STIPULATED.
 2
     Dated: August 31, 2020     AMBER L. ECK
 3                              ALREEN HAEGGQUIST
                                ROBERT PRINE
 4                              HAEGGQUIST & ECK, LLP
 5                              s/Amber L. Eck
                                                    Amber L. Eck
 6                              Attorney for Plaintiff
                                JAJ GROUP, INC. D/B/A EARL OF SANDWICH
 7
     Dated: August 31, 2020     KATHY HUANG
 8                              LISA L.GARCIA
                                ALSTON & BIRD LLP
 9
10                              s/Kathy Huang
                                                   Kathy Huang
11                              Attorney for Defendant
                                LIBERTY MUTUAL INSURANCE COMPANY
12
13 Attestation: I, Kathy Huang, hereby attest that all other signatories listed, and on
14 whose behalf this filing is jointly submitted, concur in the filing’s content and have
15 authorized the filing.
16
17
18
19
20
21
22
23
24
25
26
27
                                             2
28                                                    JOINT MOTION FOR EXTENSION OF TIME
                                                     TO RESPOND TO PLAINTIFF’S COMPLAINT
                                                               Case No.: 3:20-cv-01620-JM-MDD
     LEGAL02/40030657v2
 1                             CERTIFICATE OF SERVICE
 2          I hereby certify that on August 31, 2020, I caused a copy of JOINT MOTION
 3 FOR EXTENSION OF TIME FOR DEFENDANT LIBERTY MUTUAL
 4 INSURANCE COMPANY TO RESPOND TO PLAINTIFF’S COMPLAINT to
 5 be served upon counsel in the manner described below:
 6       Via the Court’s CM/ECF system:
 7
                                       Amber L. Eck
 8                                   Alreen Haeggquist
                                        Robert Prine
 9                              HAEGGQUIST & ECK, LLP
                                 225 Broadway, Suite 2050
10                                 San Diego, CA 92101
                                 Telephone: (619) 342-8000
11                               Facsimile: (619) 342-7878
                                   ambere@haelaw.com
12                                 alreenh@haelaw.com
                                   robertp@haelaw.com
13
14
15                                      s/Kathy Huang
                                        Kathy Huang
16                                 Attorneys for Defendant
                          LIBERTY MUTUAL INSURANCE COMPANY
17
18
19
20
21
22
23
24
25
26
27
28                                          3
                                                    JOINT MOTION FOR EXTENSION OF TIME
                                                   TO RESPOND TO PLAINTIFF’S COMPLAINT
                                                             Case No.: 3:20-cv-01620-JM-MDD
     LEGAL02/40030657v2
